Exhibit 10.53
EXECUTION COPY
[***] — Indicates confidential information. Confidential treatment requested.
Portion omitted filed separately with the Securities and Exchange Commission.
Fee Letter
November 12, 2010
Global Cash Access, Inc.
3525 E. Post Road, Suite 120
Las Vegas, NV 89120
Attention: General Counsel
Ladies and Gentlemen:
Reference is made to the November 12, 2010, Contract Cash Solutions Agreement
(“Agreement”) among Global Cash Access, Inc. (“Client”) and Wells Fargo Bank, N.
A. (“Wells Fargo”). This letter agreement is the Fee Letter referred to in the
Agreement. Capitalized terms used but not defined herein have the meanings
assigned to them in the Agreement.
Client agrees to pay to Wells Fargo the Fees calculated in accordance with the
terms of Exhibits A and B to this Fee Letter, which exhibits are incorporated
herein. The Fees may be changed pursuant to the terms of Section VII of the
Agreement. Client agrees that its obligations under this Fee Letter will survive
the consummation of the transactions described in the Agreement.
Please confirm your agreement with the Fees by signing and returning to us a
copy of this Fee Letter, whereupon it shall constitute a binding agreement
between us. Client agrees that this Fee Letter and its contents are subject to
confidentiality provisions and will not be disclosed except as required by law
or a final order of a court of competent jurisdiction; and provided that the
disclosure of Fees shall be subject to the provisions of Section XIII.O of the
Agreement.

            Yours very truly,

WELLS FARGO BANK, N. A.
      By:   /s/ Olga Wisinicky         Name:   Olga Wisinicky        Title:  
Vice President   

Accepted and Agreed to on November 10, 2010:

          GLOBAL CASH ACCESS, INC.
      By:   /s/ Scott Betts         Name:   Scott Betts        Title:  
President and CEO     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Fees

1.  
Monthly Fee. Client shall pay a monthly fee as calculated in accordance with the
following formula:

Monthly Fee = The sum of A x B x C
Where:
A = The Average Daily LIBOR Tranche Dollars Outstanding
B = (Daily Three Month LIBOR plus Wells Fargo LIBOR Margin)/360
C = The number of days in the calendar month

2.  
Definitions. The following terms when used in this Exhibit A shall have the
following meanings:

“Average Daily LIBOR Tranche Dollars Outstanding” during the calendar month
means an amount equal to the average amount of Cash, at the end of each day
during such calendar month, that has previously been provided by Wells Fargo to
Client by way of delivery of the same to an Armored Carrier for the benefit of
Client, but has not yet been reimbursed by way of credit to a Settlement Account
in immediately available funds.

  (a)  
“Daily Three Month LIBOR” means, for each day, LIBOR then in effect for delivery
for a three month period on such day or if such day is not a Business Day on the
immediately preceding Business Day.

  (b)  
“LIBOR” means the rate per annum determined pursuant to the following formula:

             
 
  LIBOR =   Base LIBOR    
 
     
 
100% — LIBOR Reserve Percentage    

  (1)  
“Base LIBOR” means the rate per annum for United States dollar deposits quoted
by Wells Fargo for the purpose of calculating the effective rate for loans that
reference Daily Three Month LIBOR as the Inter-Bank Market Offered Rate in
effect from time to time for three month delivery of funds in amounts
approximately equal to the Average Daily LIBOR Tranche Dollars Outstanding.
Client understands and agrees that Wells Fargo may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Wells Fargo in its discretion deems appropriate,
including but not limited to the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

 

 



--------------------------------------------------------------------------------



 



  (2)  
“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Wells Fargo for expected changes in such reserve
percentage during the applicable term of the Agreement.

  (c)  
“Wells Fargo LIBOR Margin” means [***].

3.  
Ancillary Services and Charges. Client shall also pay the customary charges and
fees of Wells Fargo for the ancillary services set forth on Exhibit B to the Fee
Letter, which Exhibit reflects the current charges on the date of this
Agreement. Wells Fargo’s standard treasury and cash management agreements will
apply to all ancillary services such as wire transfers, ACH services and the
like.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FEES FOR CONTRACT CASH SERVICES

1.  
Cash Processing Fees:

          Depository Services   Unit Price  
Vault Deposit
  $ [***]  
Cash Vault Cash Order per request (touchtone/CEO), per vault
  $ [***]  
Cash Vault Currency Supplied per $1 supplied (bundle)
  $ [***]  
Cash Vault Currency Supplied per $1 supplied (non-standard)
  $ [***]  
Cash Vault Currency Supplied per $1 supplied (standard)
  $ [***]  
Expanded Network Currency Supplied per $1 supplied (non-standard)
  $ [***]  
Expanded Network Currency Supplied per $1 supplied (bundle)
  $ [***]  
Expanded Network Currency Supplied per $1 supplied (standard)
  $ [***]  
Cash Vault Currency Deposited per $1 deposited (standard)
  $ [***]  
Expanded Network Currency Deposited per $1 deposited (standard)
  $ [***]  
Cash Vault Deposit Adjustment per corrected deposit
  $ [***]  
Expanded Network Deposit Adjustment per corrected deposit
  $ [***]  
Cash Vault Monthly Base
  $ [***]  

Other account related charges will be based upon our prevailing commercial
schedule of fees in effect from time to time.

2.  
Reconcilement Fee:

You will pay us the fees and charges of the reconcilement in performing those
services to us with regard to the ATM Cash Services. We shall pass such fees and
charges through to you.

          Reconcilement Services   Unit Price  
ATM Contract Cash Balance/Location
  $ [***]  
Contract Cash Balance/Settlement
  $ [***]  

 

 